Citation Nr: 1041533	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  10-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a pulmonary disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1953 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in New Orleans, 
Louisiana, that declined to reopen a claim for service connection 
for a pulmonary disability.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for a pulmonary disability 
was previously denied in a December 1957 RO decision.  The 
Veteran did not appeal that decision.  

2.  Evidence received since the last final denial in December 
1957 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim 
for service connection for a pulmonary disability. 


CONCLUSIONS OF LAW

1.  The December 1957 RO decision that denied service connection 
for a pulmonary disability is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 
20.1103 (2010).  

2.  New and material evidence has not been received to reopen a 
claim for service connection for a pulmonary disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2008 and a rating 
decision in June 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the April 2010 statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
not obtained a medical examination in relation to this claim 
because there is no competent evidence that the Veteran's 
pulmonary disability is the result of any event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

New and Material Evidence 

In a December 1955 decision, the RO denied the Veteran's claim 
for service connection for a pulmonary disability.  The RO 
declined to reopen the Veteran's claim in December 1957, and most 
recently, in June 2008.  While the RO found that new and material 
evidence had not been submitted to reopen the Veteran's claim for 
service connection for a pulmonary disability, the Board must 
still consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end.  

In a decision dated in December 1957, the RO denied the Veteran's 
claim for service connection for a pulmonary disability.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
In this case, the December 1957 RO decision became final because 
the Veteran did not file a timely appeal.  

The Veteran's claim of entitlement to service connection for a 
pulmonary disability may, therefore, be reopened only if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The Veteran filed this application to reopen his 
claim in April 2007.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service treatment records, post-
service VA medical records, and the Veteran's own statements.  
The RO denied the Veteran's claim because there was no evidence 
relating the Veteran's pulmonary disability to his period of 
service. 

The Veteran applied to reopen his claim for service connection 
for a pulmonary disability in April 2007.  The Board finds that 
the evidence received since the last final decision is cumulative 
of other evidence of record and does not raise a reasonable 
possibility of substantiating the Veteran's claim.  

In support of his application to reopen his claim, the Veteran 
resubmitted his service treatment records.  These records were 
previously considered in the prior December 1957 rating decision 
and, therefore, are not new.  

The Veteran also submitted VA medical records dated from February 
2009 to May 2010.  These records show that the Veteran received 
intermittent treatment for chronic obstructive pulmonary disease 
(COPD), dyspnea on exertion secondary to COPD or coronary artery 
disease, and mild obstructive pulmonary impairment.  However, at 
no time did any treating provider find that the Veteran's 
pulmonary disability was related to his period of service.

As such, the Board finds that no new and material evidence has 
been submitted with regard to the claim for service connection 
for a pulmonary disability.  The Veteran's service treatment 
records are not new because they were already previously 
considered by agency decisionmakers.  

Although the additionally submitted VA medical records are new, 
because they were not previously considered by agency 
decisionmakers, they are not material.  The records do not show 
that the Veteran's current pulmonary disability was related to 
his period of service.  They merely demonstrate that the Veteran 
has received continued treatment for a pulmonary disability.  
Additional evidence which consists of records of post-service 
treatment that does not indicate that a condition is service-
connected, is not new and material.  See Cox v. Brown, 5 Vet. 
App. 95, 99 (1993); see also Morton v. Principi, 3 Vet. App. 508, 
509 (1992) (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military service).  
The presence of a current disability was already established at 
the time of the last final decision.  Accordingly, the evidence 
does not establish a fact necessary to substantiate the claim, 
and the claim for service connection for a pulmonary disability 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a) (2010).  

Although the Veteran has submitted new evidence that was not 
before the RO in December 1957, the Board finds that the new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim because it does not 
raise a reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the claim 
for service connection for a pulmonary disability since the 
December 1957 RO decision because no new competent evidence 
showing that the Veteran's pulmonary disability was related to 
service has been submitted.  Thus, the claim for service 
connection for a pulmonary disability is not reopened and the 
benefits sought on appeal with regard to that claim remain 
denied.  

ORDER

The application to reopen the claim for service connection for a 
pulmonary disability is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


